Citation Nr: 0835310	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  06-27 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to a total rating based upon individual 
unemployability (TDIU) due to service-connected right knee 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from March 1951 to March 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  


FINDING OF FACT

The veteran's service-connected total right knee arthroplasty 
does not preclude him from obtaining or maintaining 
substantially gainful employment.  


CONCLUSION OF LAW

A total rating based on individual unemployability due to the 
service-connected disability is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in February 2006, the RO advised the veteran of the 
evidence needed to substantiate his claim and explained what 
evidence VA was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  Thus, the Board finds that the RO 
has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO issued a VCAA notice letter 
prior to initially adjudicating his claim, the preferred 
sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004) (Pelegrini II).  

The Board notes that in a May 2006 rating decision notice 
letter, the veteran was informed that a disability rating and 
effective date would be assigned if his claim was granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Since providing the veteran additional notice in May 2006, 
the RO readjudicated the veteran's claim in the August 2006 
statement of the case (SOC).  This is important to note 
because the Federal Circuit Court has held that a SOC or 
supplemental statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

If there arguably is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

That is to say, if there was any deficiency in the notice to 
the veteran, the Board finds that the presumption of 
prejudice on VA's part has been rebutted:  (1) based on the 
communications sent to the veteran over the course of this 
appeal, he clearly has actual knowledge of the evidence he is 
required to submit; and 
(2)  based on his contentions and the communications provided 
to him by VA over the course of this appeal, he is reasonably 
expected to understand from the notices provided what was 
needed.  Sanders v. Nicholson, 487 F.3d 881 (2007), petition 
for cert. filed, No. 07-1209 (S. Ct. Mar. 21, 2008).

With respect to the duty to assist, the RO has secured the 
veteran's service medical records (SMRs), VA medical records, 
private medical records, and VA examinations.  As there is no 
other indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

TDIU Claim

Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1).  A total disability 
rating for compensation purposes may be assigned on the basis 
of individual unemployability: that is, when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  38 C.F.R. § 
4.16(a).  In such an instance, if there is only one service-
connected disability, it must be rated at 60 percent or more; 
if there are two or more service-connected disabilities, at 
least one disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more. Id.  Individual unemployability 
must be determined without regard to any non-service 
connected disabilities or the veteran's advancing age.  38 
C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  

If a veteran does not meet the applicable percentage 
standards set forth in 38 C.F.R. § 4.16(a), the Board will 
consider an extra-schedular rating where the veteran is 
unable to secure or follow a substantially gainful occupation 
by reason of service-connected disabilities.  38 C.F.R. § 
4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  
Thus, the Board must evaluate whether there are circumstances 
in the veteran's case, apart from any non-service connected 
conditions and advancing age, which would justify a total 
rating based on unemployability.  See Van Hoose, supra; see 
also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. 
Brown, 4 Vet. App. 395 (1993).

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the 
term as "that which is ordinarily followed by the nondisabled 
to earn their livelihood with earnings common to the 
particular occupation in the community where the veteran 
resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), 
the Court defined "substantially gainful employment" as an 
occupation that provides an annual income that exceeds the 
poverty threshold for one person, irrespective of the number 
of hours or days that the veteran actually works and without 
regard to the veteran's earned annual income...."

The veteran has one service connected disability, a total 
right knee arthroplasty, evaluated as 60 percent disabling.  
Therefore, he meets the statutory threshold set forth in 38 
C.F.R. § 4.16(a) without resorting to the extra-schedular 
provisions of § 4.16(b).  

A rating based on TDIU is unwarranted when the veteran is 
simply unable to obtain specific positions.  At his September 
2007 Travel Board hearing, the veteran testified that he 
worked as a tile setter until 1992, when he retired from that 
job under his doctor's instructions.  He stated that his 
right knee disability prevented him from working on his hands 
and knees.  Since 2000, the veteran has used a cane to walk.  

To support his claim, the veteran submitted a July 2006 
statement from S. L., his former employer.  S. L. stated that 
the veteran was unable to perform the duties of a tile 
installer due to his right knee disability because he had a 
lack of mobility, strength, and stability in his knee.  

The veteran also submitted an August 2006 statement form E. 
C., his friend of over 30 years.  E. C. stated that the 
veteran could not walk without pain, that he used a cane to 
walk, and that he could not longer work as a tile setter 
because of his knee.  

In April 2006, the veteran underwent a VA examination.  The 
examiner noted that the veteran underwent right knee surgery 
in 2000.  He could stand for 30 minutes and walk one mile.  
He reported having to change position of his right leg every 
20 minutes, and woke up three times per night to walk around 
the room to alleviate pain.  He used a cane to walk.  To 
relieve his pain, he took amitriptyline at night.  Upon 
examination, the veteran's range of motion was from 0 to 70 
degrees (0 to 140 degrees is normal) without pain.  His 
passive motion was 0 to 76 degrees with pain.  The veteran 
was able to heel to toe walk without difficulty and without 
his cane.  The examiner noted that previous VA examination 
reports showed differences in leg measurements, but at the 
April 2006 examination, his thighs were of equal size.  His 
calves were 13 and 3/4 inches on the right and 13 and 7/8 
inches on the left.  There was no additional limitation of 
movement upon repetitive use of the right knee.  

The examiner noted that the veteran had a long history of 
working as a flooring carpenter, which could have "at 
least" aggravated his right knee.  The examiner diagnosed 
the veteran with a right total knee replacement with 
prosthesis and medial collateral ligament laxity.  
Insufficient patient cooperation was noted on the 
examination.  The examiner concluded that the veteran's 
decreased mobility impacted his occupational functioning, but 
could not discuss other effects on employment due to 
insufficient patient cooperation.  

The veteran submitted an August 2007 statement from Dr. D. 
M., his private orthopedic specialist, who stated that the 
veteran "is not a candidate for doing any kind of working 
activity[] which requires him to be in a kneeling, squatting, 
or crawling position.  It would be extremely difficult and 
painful for [the veteran] to participate in any type of 
activity associated with direct bearing pressure on the 
anterior surface of his knee."  

There is no disputing the veteran's service-connected right 
knee disability interfered with his work as a tile setter, 
and would interfere with some other types of work.  But there 
is no indication his right knee disability prevents him from 
obtaining other, more sedentary types of work that are 
nonetheless still substantially gainful.  As the Court has 
stated, the record must reflect some factor that takes a 
particular case outside the norm in order for a claim for 
individual unemployability benefits to prevail.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  The fact that a veteran 
is unemployed or has difficulty obtaining employment is not 
enough.  Id.  The question is whether he is capable of 
performing the physical and mental acts required by 
employment, not whether he can find employment.  

The Board must consider the effects of the veteran's service-
connected disability in the context of his employment and 
educational background.  See Fluharty v. Derwinski, 2 Vet. 
App. 409, 412-13 (1992).  In Beaty v. Brown, 6 Vet. App. 532, 
537 (1994), the Court indicated the Board cannot deny the 
veteran's claim for a TDIU without producing evidence, as 
distinguished by mere conjecture, that the veteran can 
perform work.  In this case, as mentioned, the veteran has 
not worked since 1992.  However, this fact, in and of itself, 
does not provide a basis to conclude his service-connected 
disability caused his unemployment since Dr. D. M.'s August 
2007 statement only stated that he was not a candidate for 
work which required kneeling, squatting, or crawling.  
Accordingly, the weight of the evidence is against his claim 
for a TDIU.  

In summary, the Board finds that the preponderance of the 
evidence is against the claim for a TDIU.  And when, as here, 
the preponderance of the evidence is against the claim, the 
evidence necessarily is not in relative equipoise to apply 
the benefit-of-the-doubt doctrine.  38 C.F.R. § 4.3; Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).  Therefore, the appeal 
is denied.




ORDER

A total rating based upon individual unemployability is 
denied.  



____________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


